Name: Regulation (EEC) No 2115/71 of the Council of 28 September 1971 laying down the conditions for applying protective measures in the market in milk and milk products
 Type: Regulation
 Subject Matter: international affairs;  processed agricultural produce
 Date Published: nan

 Official Journal of the European Communities 829 2.10.71 Official Journal of the European Communities No L 222/5 REGULATION (EEC) No 2115/71 OF THE COUNCIL of 28 September 1971 laying down the conditions for applying protective measures in the market in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products, as last amended by Regulation (EEC) No 1410/71 ,2 and in particular Article 21 ( 1 ) thereof; Having regard to the proposal from the Commission; Whereas Article 21 ( 1 ) of Regulation (EEC) No 804/68 makes provision for the application of appropriate measures if, by reason of imports or exports, the Community market in one or more of ¢ the products listed in Article 1 thereof experiences or is threatened with serious disturbances which may endanger the objectives set out in Article 39 of the Treaty; whereas these measures relate to trade with third countries ; whereas they will no longer apply when the disturbance or threat of disturbance has ceased ; Wheraes it is for the Council to adopt detailed rules for the application of Article 21 ( 1 ) of that Regulation and define the cases in which and the limits within which Member States may take interim protective measures ; Whereas, therefore, the main factors to be used in assessing whether the Community market is seriously disturbed or threatened with disturbance should be determined ; Whereas, since recourse to protective measures depends on the effect of trade with third countries on the Community market, the situation on this market must be assessed by taking account not only of the factors peculiar to the market itself but also of the factors connected with the development of that trade; Whereas the measures which may be taken in application of Article 21 of Regulation (EEC) No 804/68 should be laid down; whereas those measures must be such as to put an end to serious disturbances on the market and the threat of such .disturbances ; whereas they must be suited to the circumstances if they are not to have other than the desired effects ; Whereas the organisation of the market in milk and milk products includes a system of import licences and for certain products a system of advance fixing of refunds and a system of export licences ; whereas in view of the existence of these systems rules should be laid down whereby interim protective measures at Community level can be decided upon after a summary examination of the situation ; Whereas recourse by a Member State to Article 21 of Regulation (EEC) No 804/68 should be limited to cases in which the market of that State, following an assessment based on the above-mentioned factors, is regarded as fulfilling the conditions of that Article ; whereas the measures which may be taken in that case should be designed to prevent the market situation from deteriorating further ; whereas, however, they must be of an interim nature; whereas this interim nature of national measures justifies their application only until the entry into force of a Community decision on the subject ; Whereas the Commission is required to take a decision on Community protective measures to be applied in response to a Member State within twenty-four hours following receipt of the request ; whereas, in order that the Commission may assess the situation on the market correctly, provision should be made to ensure that it is informed as quickly as possible of any interim protective measures by a Member State ; whereas, therefore, provision should be made for the Commission to be notified of 1 OJ No L 148 , 28.6.1968 , p. 13 . 2 OJ No L 148 , 3.7.1971 , p . 3 . 830 Official Journal of the European Communities any such measures as soon as they have been adopted and for such notification to be treated as a request within tlie meaning of Article 21 (2) of Regulation (EEC) No 804/68 : HAS ADOPTED THIS REGULATION : Article 1 (bb ) the total or partial rejection of outstanding applications for the advance fixing of refunds and for the issue of export licences ; (d) the levying of export charges. 2 . The measures specified in paragraph 1 may be taken only to such extent and for such length of time as is strictly necessary. They may not extend to products other than those imported from or intended for third countries . They may be restricted to products imported from or originating in particular countries, to exports to particular countries or to particular qualities or types of presentation. They may be restricted to imports intended for particular regions of the Community or to exports from such regions . 3 . The rejection of applications mentioned in paragraph 1 shall apply to those submitted during the periods in which the suspensions mentioned in Article 3 or in Article 4 have been in force. However, if as a result of unexpected circumstances there is or is likely to be a variation in prices such that it is clear that the levy or refund no longer fulfils its purpose, the rejection may relate to applications submitted from the time when such circumstances become apparent. In order to assess whether the Community market in one or more of the products listed in Article 1 of Regulation (EEC) No 804/68 is, by reason of imports or exports, experiencing or threatened with serious disturbances which may endanger the objectives set out in Article 39 of the Treaty, particular account shall be taken of : ( a ) the quantities of products for which import licences have been issued or applied for; (b ) the volume of actual or foreseeable exports and the quantities for which 'export licences have been issued or applied for; (c) the quantities of products available on the Community market; (d) the prices recorded on the Community market or the foreseeable trend of these prices and in particular any excessive upward trend or, in the case of products for which no intervention price has been fixed, any excessive downward or upward trend; (e) the quantities of products for which intervention measures have been taken or may need to be taken . Article 3 Article 2 After a summary examination of the situation based on the factors set out in Article 1 , the Commission may establish by decision that the conditions for applying Article 21 (2) of Regulation (EEC) No 804/68 are fulfilled. The Commission shall notify Member States of its decision, which it shall publish on a notice-board at its headquarters . The consequence of that decision for the products in question from the time fixed for that purpose, that time being subsequent to the notification, shall be the temporary suspension :  either of the issue of import licences, or  of the advance fixing of refunds and of the issue of export licences . The decision shall apply for not more than forty-eight hours, without prejudice to the provisions of the second sentence of Article 21 (2) of Regulation (EEC) No 804/68 . 1 . The measures which may be taken under Article 21 (2) and (3 ) of Regulation (EEC) No 804/68,, should the situation mentioned in Article 21 ( 1 ) of that Regulation arise, shall be : (a) the total or partial suspension of the issue of import or export licences, including the refusal of fresh applications ; (b) the total or partial rejection of outstanding applications for the issue of import and export licences ; ( c) for products and for uses and destinations in respect of which provision ¢ is made for the advance fixing of refunds and the issue of export licences ; ( aa) the total or partial suspension of the advance fixing of refunds and of the issue of export licences, including the refusal of fresh applications ; Article 4 1 . A Member State may take one or more interim protective measures if, after an assessment based on the factors set out in Article 1 , it considers that the Official Journal of the European Communities 831 accordance with Article 21 (2) or (3 ) of Regulation (EEC) No 804/68 . The provisions of Article 2 (2) shall apply. 2 . The Commission shall be notified by telex of the interim protective measures as soon as they have been decided on. Such notification shall be treated as a request within the meaning of Article 21 (2) of Regulation (EEC) No 804/68 . These measures shall apply only until the Decision taken by the Commission on this matter enters into force. situation foreseen in Article 21 (1 ) of Regulation (EEC) No 804/68 has arisen in its own territory. The interim protective measures shall consist in : ( a) the total or partial suspension of the issue of import licences ; (b ) the total or partial suspension of the advance fixing of refunds and of the issue of export licences ; ( c ) the requirement that the charges referred to in Article 2 (1 ) (d) be deposited or their amount secured. The measure mentioned in (c) shall involve the levying of charges only if it is so decided in Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1971 . For the Council The President P. SILVESTRI